Title: To Thomas Jefferson from William Barret, 6 February 1821
From: Barret, William
To: Jefferson, Thomas


 Sir
Richmond
6th February 1821
The Agent of Mr B. Miller in Lynchburg, Mr S. Garland, has forwarded to me your bond, granted to A. Robertson &Co for $42568/100, on which there is a credit endorsed of $600—Mr Millers situation is such at this moment, as to render it necessary that all the balances due him should be collected, as soon as possible—Mr Miller will therefore be under great obligations to you by the payment of the balance due on your bond to A R & Co—If it shd not be convenient, at this moment, to discharge it, will you be so obliging as to name the period when it may be calculated on!I should not be thus urgent but that Mr Miller is pressed by the Executor of his late partner for payment of the balance due by him—I am SirWith great respect Your Obt Hble ServtWilliam Barret